Title: From George Washington to Comfort Sage, 18 August 1789
From: Washington, George
To: Sage, Comfort



Sir
New York Augst 18th 1789

I received your letter dated the 31st of July, a few days after the nominations in the Revenue Department had been made; and your other letter of the 8th instant has just now been put into my hands. In consequence of those letters, it is but right I should inform you, that my not having received any immediate application from you, expressive of your readiness to fill the office, was the reason why you was not nominated Surveyor for the Port of Middletown; & that it was not owing to any unfavorable representations respecting your reputation. On the other hand, Mr Millar’s wishes were made known to me in season; and his character represented to be such as would undoubtedly secure, in a person who had thus declared himself to be ready to accept the office, a proper execution of the duties of it. You may be assured, therefore, my only object was to have the public business put into a train of being performed with certainty.
I hope, Sir, from this statement of facts, you will do me the justice to believe that I was far from designing to do any thing disagreeable or prejudicial to you; and that I am, with due regard, Sir, Your Most obedt Servant.
